UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   September 19, 2017

                                      No. 17-1056

                                   JOSHIM UDDIN,
                                                                Petitioner

                                            v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                                 Respondent

                               (Agency No. 208-059-346)

Present: GREENAWAY, JR., SHWARTZ and RENDELL, Circuit Judges

      1. Motion by Respondent to Amend Opinion dated September 6, 2017.



                                                       Respectfully,
                                                       Clerk/tmm

_________________________________ORDER________________________________

The foregoing motion is granted.

The opinion at page 20, first paragraph, last sentence which reads:

“As long as the agency finds as a matter of fact that the allegedly terroristic acts were
authorized by party leaders, we review that determination for clear error.” is amended
to read instead:

“As long as the agency finds as a matter of fact that the allegedly terroristic acts were
authorized by party leaders, we will accept that finding if supported by substantial
evidence.”

An amended opinion will be issued. As this change does not alter the Court's
disposition, judgment entered by the Court will not be amended.
                                          By the Court,




                                          s/MARJORIE O. RENDELL
                                           Circuit Judge

Dated: September 25, 2017
tmm/cc: Visuvanathan Rudrakumaran, Esq.
Daniel I. Smulow, Esq.